Citation Nr: 0934938	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right lower 
extremity disorder.

2. Entitlement to service connection for a left lower 
extremity disorder to exclude the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

During the course of the June 25, 20009 Travel Board hearing, 
the Veteran and his representative expressed the desire to 
reopen the Veteran's claim for entitlement to service 
connection for a left knee disorder, which had been 
previously denied in November 1992 and April 2006.  It was 
indicated that this issue was separate from the request for 
service connection for the left lower extremity disorder.  
This issue is not developed for appellate review and is 
referred to the RO for actions deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2.  The evidence of record does not show that right lower 
extremity disorders were present in service, or shown to a 
compensable degree within one year after service discharge; 
nor are right lower extremity disorders presently diagnosed.

3.  The evidence of record does not show that left lower 
extremity disorders, excluding any left knee disorder, were 
present in service, or shown to a compensable degree within 
one year after service discharge; nor are left lower 
extremity disorders presently diagnosed.



CONCLUSIONS OF LAW

1.  Right lower extremity disorders were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Left lower extremity disorders, excluding any left knee 
disorder, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in May 2006.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in May 2006.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration. These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service. The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  There is 
no credible evidence of a diagnosed right or left extremity 
disorder, excluding the left knee, nor is there any evidence 
of an in-service injury or disease to the extremities, again 
excluding the left knee, in the Veteran's service records.  
In the case of a claim for service connection, where there is 
no such evidence; a claim must fail regardless of a current 
diagnosis.  Therefore, the Board finds that there is 
sufficient competent medical evidence of record to make a 
decision on the claim.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

Service treatment records include the Veteran's enlistment 
examination dated March 1967 which reported normal feet and 
normal lower extremities.  Service treatment records contain 
no evidence of any treatment for any injuries or diseases 
related to his right or left lower extremities, again 
excluding any injury to his left knee.  The Veteran's 
separation physical examination dated August 1971 also noted 
normal feet and normal lower extremities excluding a notation 
regarding occasional pain in the Veteran's left knee.  

Treatment notes from B.K., M.D., dated in October 2005, noted 
a mild narrowing on the right medial knee joint after a 
radiograph study.  Mild patellofemoral arthritis was found in 
the right knee. 

VA outpatient treatment records dated beginning in August 
2005 noted the Veteran's complaints of pain in both knees.  
No joint deformities were found and normal range of motion in 
the joints was noted.  In January 2006 VA outpatient 
treatment notes, the Veteran provided a history of joint pain 
in his knees.  Treatment notes dated February 2006 noted that 
the Veteran described generalized musculoskeletal discomfort.  

Regarding the left lower extremity, excluding the left knee, 
the Board notes no complaints or finding concerning the left 
lower extremity in service.  Post service medical records 
note some vague complaints of left lower extremity aches and 
pain, but no specific diagnosis.  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the 
present case, none of the three requirements for service 
connection for disability of the left lower extremity, 
excluding the left knee, have been met, as there was no 
diagnosis in service, or after service, and thus, no basis to 
establish a nexus.  Service connection for disability of the 
left lower extremity, excluding the left knee, is denied.

With respect to the claim for service connection for 
disability of the right lower extremity, this too, must be 
denied.  As previously stated, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In the present case, B.K., M.D., diagnosed 
patellofemoral arthritis on the right.  However, service 
treatment records are silent for complaints of or treatment 
for disability of the right lower extremity, and there is no 
nexus opinion relating any present disability of the right 
lower extremity to a claimed, but non-documented event in 
service.  Therefore, service connection for disability of the 
right lower extremity is denied.  

While the Veteran may sincerely believe that he has right and 
left extremity disorders as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

1.  Entitlement to service connection for a right lower 
extremity disorder is denied.

2. Entitlement to service connection for a left lower 
extremity disorder to exclude the left knee is denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


